On Motion for Rehearing.
The majority of the court, after due consideration of appellant's motion for rehearing, feel constrained to adhere to the conclusions expressed in the opinion of Justice LANE, that the trial court did not err in sustaining defendants' general demurrers to plaintiff's petition.
The dissenting opinion of Justice GRAVES, as we understand it, is based solely on the contention that the petition is sufficient in its statement of a cause of action against defendants for damages for their failure to produce sulphur from the plaintiff's property between the date of its discovery by the defendants in paying quantities, October 19, 1926, and the date of their surrender of their leases, April 19, 1928.
We think it clear that appellant's right to recover damages for appellees' failure to produce sulphur from the property during *Page 811 
the time stated can only be based upon the alleged conspiracy of appellees to defraud appellant, and, the facts alleged in the petition being insufficient to raise an issue of such conspiracy, no cause of action is alleged against appellees for any recovery. The dissenting Justice has not disagreed with the majority of the court in the holding that the facts alleged in the petition do not support the charge of conspiracy, but bases his dissent solely upon the assumed obligation of appellees, after they discovered the sulphur, to proceed with reasonable diligence to produce it so long as they continued to hold appellant's lease of the land, and to be liable to appellant for the amount of the royalty upon the sulphur which could have been so produced. The majority of the court cannot construe the lease, which is set out in substance in Justice LANE'S opinion, as fixing such obligation and liability upon appellees. There is no express obligation imposed by the lease to explore for and produce sulphur if found under the land at any time during the term of the lease.
The provision in the lease that, "if during the term of this lease, and prior to the production of oil, gas or sulphur in paying quantities on the land hereby leased, there shall be drilled on adjoining land, and within two hundred (200) feet of any boundary line of said leased land, a well which shall produce oil in paying quantities for thirty (30) consecutive days, Lessee, within ninety (90) days thereafter, shall begin and prosecute the drilling of an offset well on said leased land in a faithful effort to find and produce oil therefrom," if it could be construed as adding anything to appellees' obligation under the lease to produce sulphur, cannot be invoked for that purpose because there is no allegation in the petition that either oil or sulphur was being produced in paying quantities from adjoining land within 200 feet of appellant's land. The petition shows that appellees paid the money required by the lease and otherwise performed all their obligations thereunder during the time they held possession of appellant's land. If they had failed to comply with these express obligations or with the implied obligation to explore and develop the land with reasonable diligence, upon which the dissenting opinion seems to be based, the only remedy for such failure which the lease gave the appellant was the right of forfeiture and repossession of the property, there being, in the opinion of the majority, no facts alleged in the petition sufficient to raise an issue of conspiracy by the appellees to defraud appellant of the value of the sulphur found under his land.
The allegations of appellant's petition disclose that appellant's tract of land upon which the lease in question was executed was one of a number of tracts or subdivisions of land what is known and designated as Clemen's Dome, under which there is a large deposit of sulphur; that in making this lease it was understood that the lessee would acquire leases from the owners of other subdivisions of land covering this dome, and would explore the dome for oil, gas, and sulphur, and, if any of these minerals were found in paying quantities and produced by the lessee, appellant would be paid the royalties stipulated in the lease; that, after the lessee had acquired leases of a number of the tracts covering this dome, and had through its sublessee, the Sulphur Company, by diligent exploration discovered sulphur in paying quantities thereon, the sublessee, Sulphur Company, informed appellant that it could not further profitably develop the dome and produce sulphur therefrom, unless its lessees agreed to execute a "community lease," which would permit each owner of a tract of land covering the sulphur deposits to share proportionately in production from any one or more of the several tracts or subdivisions of the dome under which the sulphur deposits were found. The other owners of tracts or subdivisions of the land agreed to accept this form of lease in lieu of their original leases, but appellant refused to make any change in his lease. Thereupon appellees surrendered their possession and leases to appellant and their other lessors of land upon the dome.
It is, we think, clear that upon this state of facts appellant has no cause of action against appellee. None of his sulphur has been lost or taken from him. His right to produce sulphur from his land has not been impaired by any of the alleged acts of the appellees, Borschow v. Wilson (Tex.Civ.App.) 190 S.W. 202.
Appellant's petition alleges: "The one and only method of extracting and producing sulphur from structures such as Clemens Dome is to force superheated water under high pressure down into wells, drilled thereon and cased with iron pipe, and thereby through heating same, melt the sulphur under ground, and it is such sulphur so melted that flows as a liquid to the well and up through an iron pipe to the surface. Such melting of the sulphur takes place as far as the hot water spreads laterally under the ground from the well into which the water is pumped at high pressure. Such hot water so spreads to a distance of more than 1000 feet from the well in every direction. There is no means of preventing such spreading of the water and no means of preventing the melting of the sulphur surrounding the well to a distance of more than 1000 feet therefrom. There is no means by which the sulphur under the 25 acres described in said lease of September 21, 1925, can be extracted other than by pumping such heated water into wells drilled thereon and no means to prevent such hot water *Page 812 
from flowing onto and invading the sulphur underlying the adjoining tracts of land and melting same and causing such sulphur to flow and come up into and be taken from the well so drilled on said Pabst 25 acres."
From these allegations it is apparent that the only paying or profitable contract for producing sulphur from a large field of deposits of that mineral held by a number of owners of small subdivisions of the land having such deposits is under a community lease such as the appellees obtained from the other members of various subdivisions of this sulphur dome, and to which appellant refused to agree. The allegation that appellees by acquiring for themselves and permitting others to acquire royalty interests in the other subdivisions of the dome does not tend to show that appellant's right to produce sulphur from his land has been in the least impaired, in the absence of allegations that appellees have refused to enter into a community lease with appellant for the production of sulphur under these lands.
The following quotation from appellees' brief, I think, acurately and conclusively states the question presented by this appeal: "In fact, it plainly appears from the petition that the lessor sold the lease on his land for a very substantial consideration; that the lessee committed no wrong while it held the lease, and that the lease terminated by its own express provisions (and by its surrender by appellees). Upon the termination of the lease the lessor was in the same situation that he was in before he gave the lease. Obviously, he has no complaint and has stated no cause of action."
The motion for rehearing is refused.
Refused.